Case: 19-30914     Document: 00515558836         Page: 1     Date Filed: 09/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 10, 2020
                                  No. 19-30914
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond Joseph Hawthorne, Jr., also known as Tweet,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                         USDC No. 6:99-CR-60043-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Raymond Joseph Hawthorne, Jr., challenges the
   within-guidelines 46-month prison sentence imposed following the
   revocation of his supervised release, which was based on disputed charges
   that he sold fentanyl. This court generally reviews a revocation sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30914      Document: 00515558836           Page: 2     Date Filed: 09/10/2020




                                     No. 19-30914


   under the “plainly unreasonable” standard. United States v. Miller, 634 F.3d
841, 843 (5th Cir. 2011). Under that standard, this court first assesses
   whether the district court committed a “‘significant procedural error.’”
   United States v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018) (quoting United
   States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013)), cert. denied, 139 S. Ct.
1363 (2019). If the sentence is procedurally sound, this court reviews the
   substantive reasonableness of the sentence for an abuse of discretion,
   examining the totality of the circumstances. Id.
          Hawthorne argues that his within-guidelines revocation sentence is
   procedurally unreasonable because the district court failed to provide an
   adequate explanation for the sentence imposed. Because he did not raise this
   issue in the district court, review is for plain error. See Fuentes, 906 F.3d at
   325. To demonstrate plain error, Hawthorne must show a forfeited error that
   is clear or obvious and that affects his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has
   the discretion to correct the error but only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id.
          The record is clear that the district court listened to and considered
   the evidence and arguments presented at Hawthorne’s revocation hearing,
   and that the district court’s explanation of the chosen sentence was adequate.
   Thus, no clear or obvious error occurred. See Puckett, 556 U.S. at 135.
   Moreover, even if the district court’s explanation constituted an error that
   was clear or obvious, Hawthorne has failed to show that the error affected his
   substantial rights. See id.; United States v. Mondragon-Santiago, 564 F.3d 357,
   360-61, 365 (5th Cir. 2009).
          Hawthorne also asserts that the district court erred in determining his
   revocation sentence by giving significant weight to an improper factor, viz,
   the need for the sentence imposed to reflect the seriousness of the offense.




                                           2
Case: 19-30914     Document: 00515558836          Page: 3   Date Filed: 09/10/2020




                                   No. 19-30914


   He points to the court’s statement that the sentence was based, in part, on
   the seriousness and dangerous nature of fentanyl. However, the record does
   not clearly or obviously show that this statement constituted improper
   reliance on the seriousness of the offense rather than proper factors such as
   deterrence or protecting the public, or that it was a dominant factor in the
   determination of Hawthorne’s sentence. Thus, Hawthorne has not shown
   plain error. See Puckett, 556 U.S. at 135; United States v. Sanchez, 900 F.3d
678, 683-85 & n.5 (5th Cir. 2018).
          Lastly, Hawthorne contends that his within-guidelines 46-month
   prison sentence is substantively unreasonable because it does not account
   sufficiently for Hawthorne’s medical mitigating factors.       Hawthorne’s
   arguments on appeal are nothing more than a disagreement with the district
   court’s weighing of the applicable 18 U.S.C. § 3553(a) factors, which is
   insufficient to rebut the presumption of reasonableness attached to his
   within-guidelines revocation sentence. See United States v. Badgett, 957 F.3d
536, 541 (5th Cir. 2020).
          The judgment of the district court is AFFIRMED.




                                         3